     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 1 of 15 Page ID #:105



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                      SOUTHERN DIVISION
11
12    KAORI DOLING,                                  Case No. 8:20-cv-00163-JLS-JDEx
13                    Plaintiff,                     STIPULATED PROTECTIVE ORDER
14          v.
                                                     Complaint Filed: November 4, 2019
15    TORIDOLL DINING CALIFORNIA,
      LLC; JUN GOTO and DOES 1 through 20,
16    inclusive,
17                    Defendants.
18
19
20          Pursuant to the parties’ Stipulation (Dkt. 12) and good cause appearing therefor,
21    the Court finds and orders as follows.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28

                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 2 of 15 Page ID #:106



1            1.     PURPOSES AND LIMITATIONS
2            Discovery in this action is likely to involve production of confidential, proprietary,
3     or private information for which special protection from public disclosure and from use
4     for any purpose other than pursuing this litigation may be warranted. Accordingly, the
5     parties hereby stipulate to and petition the Court to enter the following Stipulated
6     Protective Order. The parties acknowledge that this Order does not confer blanket
7     protections on all disclosures or responses to discovery and that the protection it affords
8     from public disclosure and use extends only to the limited information or items that are
9     entitled to confidential treatment under the applicable legal principles.
10           2.     GOOD CAUSE STATEMENT
11           This action is likely to involve confidential employee information, trade secrets,
12    customer data, and other private and/or valuable research, development, commercial,
13    financial, technical, and/or proprietary information for which special protection from
14    public disclosure and from use for any purpose other than prosecution of this action is
15    warranted. Such confidential and proprietary materials and information consist of,
16    among other things, employee personnel files, confidential business or financial
17    information, information regarding confidential business practices, or other confidential
18    research, development, or commercial information (including information implicating
19    privacy rights of third parties), information otherwise generally unavailable to the public,
20    or which may be privileged or otherwise protected from disclosure under state or federal
21    statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow of
22    information, to facilitate the prompt resolution of disputes over confidentiality of
23    discovery materials, to adequately protect information the parties are entitled to keep
24    confidential, to ensure that the parties are permitted reasonable necessary uses of such
25    material in preparation for and in the conduct of trial, to address their handling at the end
26    of the litigation, and serve the ends of justice, a protective order for such information is
27    justified in this matter. It is the intent of the parties that information will not be
28    designated as confidential for tactical reasons and that nothing be so designated without a
                                                     2
                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 3 of 15 Page ID #:107



1     good faith belief that it has been maintained in a confidential, non-public manner, and
2     there is good cause why it should not be part of the public record of this case.
3           3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
4           The parties further acknowledge, as set forth in Section 14.3, below, that this
5     Stipulated Protective Order does not entitle them to file confidential information under
6     seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
7     standards that will be applied when a party seeks permission from the court to file
8     material under seal. There is a strong presumption that the public has a right of access to
9     judicial proceedings and records in civil cases. In connection with non-dispositive
10    motions, good cause must be shown to support a filing under seal. See Kamakana v. City
11    and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
12    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
13    187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
14    cause showing), and a specific showing of good cause or compelling reasons with proper
15    evidentiary support and legal justification, must be made with respect to Protected
16    Material that a party seeks to file under seal. The parties’ mere designation of Disclosure
17    or Discovery Material as CONFIDENTIAL does not—without the submission of
18    competent evidence by declaration, establishing that the material sought to be filed under
19    seal qualifies as confidential, privileged, or otherwise protectable—constitute good cause.
20          Further, if a party requests sealing related to a dispositive motion or trial, then
21    compelling reasons, not only good cause, for the sealing must be shown, and the relief
22    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
23    v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
24    of information, document, or thing sought to be filed or introduced under seal, the party
25    seeking protection must articulate compelling reasons, supported by specific facts and
26    legal justification, for the requested sealing order. Again, competent evidence supporting
27    the application to file documents under seal must be provided by declaration.
28
                                                   3
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 4 of 15 Page ID #:108



1     Any document that is not confidential, privileged, or otherwise protectable in its entirety
2     will not be filed under seal if the confidential portions can be redacted. If documents can
3     be redacted, then a redacted version for public viewing, omitting only the confidential,
4     privileged, or otherwise protectable portions of the document, shall be filed. Any
5     application that seeks to file documents under seal in their entirety should include an
6     explanation of why redaction is not feasible.
7           4.     DEFINITIONS
8           4.1.   Action: Kaori Doling v. Toridoll Dining California, LLC, et al., C.D. Cal.
9     Case No. 8:20-cv-00163-JLS-JDE.
10          4.2.   Challenging Party: a Party or Non-Party that challenges the designation of
11    information or items under this Order.
12          4.3.   “CONFIDENTIAL” Information or Items: information (regardless of how it
13    is generated, stored or maintained) or tangible things that qualify for protection under
14    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15    Statement.
16          4.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
17    support staff).
18          4.5.   Designating Party: a Party or Non-Party that designates information or
19    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
20          4.6.   Disclosure or Discovery Material: all items or information, regardless of the
21    medium or manner in which it is generated, stored, or maintained (including, among
22    other things, testimony, transcripts, and tangible things), that are produced or generated in
23    disclosures or responses to discovery.
24          4.7.   Expert: a person with specialized knowledge or experience in a matter
25    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
26    expert witness or as a consultant in this Action.
27          4.8.   House Counsel: attorneys who are employees of a party to this Action.
28    House Counsel does not include Outside Counsel of Record or any other outside counsel.
                                                   4
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 5 of 15 Page ID #:109



1            4.9.   Non-Party: any natural person, partnership, corporation, association or other
2     legal entity not named as a Party to this action.
3            4.10. Outside Counsel of Record: attorneys who are not employees of a party to
4     this Action but are retained to represent a party to this Action and have appeared in this
5     Action on behalf of that party or are affiliated with a law firm that has appeared on behalf
6     of that party, and includes support staff.
7            4.11. Party: any party to this Action, including all of its officers, directors,
8     employees, consultants, retained experts, and Outside Counsel of Record (and their
9     support staffs).
10           4.12. Producing Party: a Party or Non-Party that produces Disclosure or
11    Discovery Material in this Action.
12           4.13. Professional Vendors: persons or entities that provide litigation support
13    services (e.g., photocopying, videotaping, translating, preparing exhibits or
14    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15    their employees and subcontractors.
16           4.14. Protected Material: any Disclosure or Discovery Material that is designated
17    as “CONFIDENTIAL.”
18           4.15. Receiving Party: a Party that receives Disclosure or Discovery Material
19    from a Producing Party.
20           5.     SCOPE
21           The protections conferred by this Stipulation and Order cover not only Protected
22    Material (as defined above), but also (1) any information copied or extracted from
23    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
24    Material; and (3) any testimony, conversations, or presentations by Parties or their
25    Counsel that might reveal Protected Material.
26           Any use of Protected Material at trial shall be governed by the orders of the trial
27    judge and other applicable authorities. This Order does not govern the use of Protected
28    Material at trial.
                                                    5
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 6 of 15 Page ID #:110



1           6.     DURATION
2           Once a case proceeds to trial, information that was designated as
3     CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
4     an exhibit at trial becomes public and will be presumptively available to all members of
5     the public, including the press, unless compelling reasons supported by specific factual
6     findings to proceed otherwise are made to the trial judge in advance of the trial. See
7     Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
8     documents produced in discovery from “compelling reasons” standard when merits-
9     related documents are part of court record). Accordingly, the terms of this protective
10    order do not extend beyond the commencement of the trial.
11          7.     DESIGNATING PROTECTED MATERIAL
12          7.1.   Exercise of Restraint and Care in Designating Material for Protection. Each
13    Party or Non-Party that designates information or items for protection under this Order
14    must take care to limit any such designation to specific material that qualifies under the
15    appropriate standards. The Designating Party must designate for protection only those
16    parts of material, documents, items, or oral or written communications that qualify so that
17    other portions of the material, documents, items, or communications for which protection
18    is not warranted are not swept unjustifiably within the ambit of this Order.
19          Mass, indiscriminate, or routinized designations are prohibited. Designations that
20    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
21    to unnecessarily encumber the case development process or to impose unnecessary
22    expenses and burdens on other parties) may expose the Designating Party to sanctions.
23          If it comes to a Designating Party’s attention that information or items that it
24    designated for protection do not qualify for protection, that Designating Party must
25    promptly notify all other Parties that it is withdrawing the inapplicable designation.
26
27
28
                                                  6
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 7 of 15 Page ID #:111



1           7.2.   Manner and Timing of Designations. Except as otherwise provided in this
2     Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
3     qualifies for protection under this Order must be clearly so designated before the material
4     is disclosed or produced.
5           Designation in conformity with this Order requires:
6                  (a)    for information in documentary form (e.g., paper or electronic
7     documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
8     that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
9     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
10    portion of the material on a page qualifies for protection, the Producing Party also must
11    clearly identify the protected portion(s) (e.g., by making appropriate markings in the
12    margins).
13          A Party or Non-Party that makes original documents available for inspection need
14    not designate them for protection until after the inspecting Party has indicated which
15    documents it would like copied and produced. During the inspection and before the
16    designation, all of the material made available for inspection shall be deemed
17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18    copied and produced, the Producing Party must determine which documents, or portions
19    thereof, qualify for protection under this Order. Then, before producing the specified
20    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21    that contains Protected Material. If only a portion of the material on a page qualifies for
22    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
23    by making appropriate markings in the margins).
24                 (b)    for testimony given in depositions that the Designating Party
25    identifies the Disclosure or Discovery Material on the record, before the close of the
26    deposition all protected testimony.
27
28
                                                   7
                                    STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 8 of 15 Page ID #:112



1                  (c)    for information produced in some form other than documentary and
2     for any other tangible items, that the Producing Party affix in a prominent place on the
3     exterior of the container or containers in which the information is stored the legend
4     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
5     the Producing Party, to the extent practicable, shall identify the protected portion(s).
6           7.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
7     to designate qualified information or items does not, standing alone, waive the
8     Designating Party’s right to secure protection under this Order for such material. Upon
9     timely correction of a designation, the Receiving Party must make reasonable efforts to
10    assure that the material is treated in accordance with the provisions of this Order.
11          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
12          8.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
13    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
14          8.2.   Meet and Confer. The Challenging Party shall initiate the dispute resolution
15    process under Local Rule 37-1 et seq.
16          8.3.   Joint Stipulation. Any challenge submitted to the Court shall be via a joint
17    stipulation pursuant to Local Rule 37-2.
18          8.4.   The burden of persuasion in any such challenge proceeding shall be on the
19    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
20    harass or impose unnecessary expenses and burdens on other parties) may expose the
21    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
22    the confidentiality designation, all parties shall continue to afford the material in question
23    the level of protection to which it is entitled under the Producing Party’s designation until
24    the Court rules on the challenge.
25
26
27
28
                                                   8
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 9 of 15 Page ID #:113



1           9.     ACCESS TO AND USE OF PROTECTED MATERIAL
2           9.1.   Basic Principles. A Receiving Party may use Protected Material that is
3     disclosed or produced by another Party or by a Non-Party in connection with this Action
4     only for prosecuting, defending or attempting to settle this Action. Such Protected
5     Material may be disclosed only to the categories of persons and under the conditions
6     described in this Order. When the Action has been terminated, a Receiving Party must
7     comply with the provisions of section 15 below (FINAL DISPOSITION).
8           Protected Material must be stored and maintained by a Receiving Party at a
9     location and in a secure manner that ensures that access is limited to the persons
10    authorized under this Order.
11          9.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12    ordered by the court or permitted in writing by the Designating Party, a Receiving Party
13    may disclose any information or item designated “CONFIDENTIAL” only to:
14                 (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
15    well as employees of said Outside Counsel of Record to whom it is reasonably necessary
16    to disclose the information for this Action;
17                 (b)   the officers, directors, and employees (including House Counsel) of
18    the Receiving Party to whom disclosure is reasonably necessary for this Action;
19                 (c)   Experts (as defined in this Order) of the Receiving Party to whom
20    disclosure is reasonably necessary for this Action and who have signed the
21    “Acknowledgement and Agreement to Be Bound” (Exhibit A);
22                 (d)   the court and its personnel;
23                 (e)   court reporters and their staff;
24                 (f)   professional jury or trial consultants, mock jurors, and Professional
25    Vendors to whom disclosure is reasonably necessary for this Action and who have signed
26    the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                 (g)   the author or recipient of a document containing the information or a
28    custodian or other person who otherwise possessed or knew the information;
                                                     9
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 10 of 15 Page ID #:114



1                   (h)    during their depositions, witnesses, and attorneys for witnesses, in the
2      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
3      requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
4      be permitted to keep any confidential information unless they sign the “Acknowledgment
5      and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
6      Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
7      depositions that reveal Protected Material may be separately bound by the court reporter
8      and may not be disclosed to anyone except as permitted under this Stipulated Protective
9      Order; and
10                  (i)    any mediators or settlement officers and their supporting personnel,
11     mutually agreed upon by any of the parties engaged in settlement discussions.
12           10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
13     IN OTHER LITIGATION
14           If a Party is served with a subpoena or a court order issued in other litigation that
15     compels disclosure of any information or items designated in this Action as
16     “CONFIDENTIAL,” that Party must:
17                  (a)    promptly notify in writing the Designating Party. Such notification
18     shall include a copy of the subpoena or court order;
19                  (b)    promptly notify in writing the party who caused the subpoena or order
20     to issue in the other litigation that some or all of the material covered by the subpoena or
21     order is subject to this Protective Order. Such notification shall include a copy of this
22     Stipulated Protective Order; and
23                  (c)    cooperate with respect to all reasonable procedures sought to be
24     pursued by the Designating Party whose Protected Material may be affected. If the
25     Designating Party timely seeks a protective order, the Party served with the subpoena or
26     court order shall not produce any information designated in this action as
27     “CONFIDENTIAL” before a determination by the court from which the subpoena or
28     order issued, unless the Party has obtained the Designating Party’s permission. The
                                                   10
                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 11 of 15 Page ID #:115



1      Designating Party shall bear the burden and expense of seeking protection in that court of
2      its confidential material and nothing in these provisions should be construed as
3      authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
4      from another court.
5            11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
6      PRODUCED IN THIS LITIGATION
7                   (a)    The terms of this Order are applicable to information produced by a
8      Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
9      produced by Non-Parties in connection with this litigation is protected by the remedies
10     and relief provided by this Order. Nothing in these provisions should be construed as
11     prohibiting a Non-Party from seeking additional protections.
12                  (b)    In the event that a Party is required, by a valid discovery request, to
13     produce a Non-Party’s confidential information in its possession, and the Party is subject
14     to an agreement with the Non-Party not to produce the Non-Party’s confidential
15     information, then the Party shall:
16                         (1)    promptly notify in writing the Requesting Party and the Non-
17     Party that some or all of the information requested is subject to a confidentiality
18     agreement with a Non-Party;
19                         (2)    promptly provide the Non-Party with a copy of the Stipulated
20     Protective Order in this Action, the relevant discovery request(s), and a reasonably
21     specific description of the information requested; and
22                         (3)    make the information requested available for inspection by the
23     Non-Party, if requested.
24                  (c)    If the Non-Party fails to seek a protective order from this court within
25     14 days of receiving the notice and accompanying information, the Receiving Party may
26     produce the Non-Party’s confidential information responsive to the discovery request. If
27     the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
28     information in its possession or control that is subject to the confidentiality agreement
                                                   11
                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 12 of 15 Page ID #:116



1      with the Non-Party before a determination by the court. Absent a court order to the
2      contrary, the Non-Party shall bear the burden and expense of seeking protection in this
3      court of its Protected Material.
4            12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6      Protected Material to any person or in any circumstance not authorized under this
7      Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
8      the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
9      all unauthorized copies of the Protected Material, (c) inform the person or persons to
10     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
11     such person or persons to execute the “Acknowledgment an Agreement to Be Bound”
12     attached hereto as Exhibit A.
13           13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14     PROTECTED MATERIAL
15           When a Producing Party gives notice to Receiving Parties that certain inadvertently
16     produced material is subject to a claim of privilege or other protection, the obligations of
17     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
18     This provision is not intended to modify whatever procedure may be established in an e-
19     discovery order that provides for production without prior privilege review. Pursuant to
20     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
21     effect of disclosure of a communication or information covered by the attorney-client
22     privilege or work product protection, the parties may incorporate their agreement in the
23     stipulated protective order submitted to the court.
24           14.    MISCELLANEOUS
25           14.1. Right to Further Relief. Nothing in this Order abridges the right of any
26     person to seek its modification by the Court in the future.
27
28
                                                   12
                                       STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 13 of 15 Page ID #:117



1            14.2. Right to Assert Other Objections. By stipulating to the entry of this
2      Protective Order, no Party waives any right it otherwise would have to object to
3      disclosing or producing any information or item on any ground not addressed in this
4      Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
5      to use in evidence of any of the material covered by this Protective Order.
6            14.3. Filing Protected Material. A Party that seeks to file under seal any Protected
7      Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
8      under seal pursuant to a court order authorizing the sealing of the specific Protected
9      Material. If a Party’s request to file Protected Material under seal is denied by the court,
10     then the Receiving Party may file the information in the public record unless otherwise
11     instructed by the court.
12           15.    FINAL DISPOSITION
13           After the final disposition of this Action, as defined in paragraph 6, within 60 days
14     of a written request by the Designating Party, each Receiving Party must return all
15     Protected Material to the Producing Party or destroy such material. As used in this
16     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17     summaries, and any other format reproducing or capturing any of the Protected Material.
18     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
19     a written certification to the Producing Party (and, if not the same person or entity, to the
20     Designating Party) by the 60-day deadline that (1) identifies (by category, where
21     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
22     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
23     any other format reproducing or capturing any of the Protected Material. Notwithstanding
24     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
25     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
26     deposition and trial exhibits, expert reports, attorney work product, and consultant and
27     expert work product, even if such materials contain Protected Material. Any such archival
28
                                                   13
                                      STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 14 of 15 Page ID #:118



1      copies that contain or constitute Protected Material remain subject to this Protective
2      Order as set forth in Section 6 (DURATION).
3            16.    VIOLATION
4            Any violation of this Order may be punished by appropriate measures including,
5      without limitation, contempt proceedings and/or monetary sanctions.
6
7
8      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

9
10     DATED: July 29, 2020

11
                                              _________________________________
12                                            JOHN D. EARLY
13                                            United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   14
                                     STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00163-JLS-JDE Document 13 Filed 07/29/20 Page 15 of 15 Page ID #:119



1                                              EXHIBIT A
2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4      I,___________________, of _____________________, declare under penalty of perjury
5      that I have read in its entirety and understand the Stipulated Protective Order that was
6      issued by the United States District Court for the Central District of California on July 29,
7      2020, in the case of Kaori Doling v. Toridoll Dining California, LLC, et al., C.D. Cal.
8      Case No. 8:20-cv-00163-JLS-JDE. I agree to comply with and to be bound by all the
9      terms of this Stipulated Protective Order and I understand and acknowledge that failure to
10     so comply could expose me to sanctions and punishment in the nature of contempt. I
11     solemnly promise that I will not disclose in any manner any information or item that is
12     subject to this Stipulated Protective Order to any person or entity except in strict
13     compliance with the provisions of this Order. I further agree to submit to the jurisdiction
14     of the United States District Court for the Central District of California for the purpose of
15     enforcing the terms of this Stipulated Protective Order, even if such enforcement
16     proceedings occur after termination of this action. I hereby appoint
17     __________________ of _________________________ as my California agent for
18     service of process in connection with this action or any proceedings related to
19     enforcement of this Stipulated Protective Order.
20     Date: ____________________
21     City and State where sworn and signed: ___________________________
22
23     Print Name: ______________________________
24
25     Signature: ________________________________
26
27
28
                                                   15
                                      STIPULATED PROTECTIVE ORDER
